Case 1:16-cv-09517-LAK Document 294 Filed 01/13/20 Page1of1

CALIHAN LAW |] | svncsinentaucon
PLLC Writer’s Direct Dial: 585-281-2593

Email: realihan@calihanlaw.com
Office: New York, New York

January 13, 2020

Hon. Katharine H. Parker
United States Magistrate Judge
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
Civ. Action No.: 16-cv-09517-LAK-KHP

Dear Judge Parker:

Please accept the attached correspondence as filing of a corrected version of the letter to
Your Honor filed Friday, January 10, 2020. This version contains two corrections on line 10 of

a?

page two: “Gumaer’s” to “Gumaer” and “2001-12” to “2012-16”. I apologize for any
inconvenience to the Court.

Thank you for your continued attention to this matter.

Respectfully submitted,
/s/ Robert B. Calihan
Robert B. Calihan

cc: Counsel of Record (via ECF)

Reynolds Arcade Building + Suite 620 + 16 East Main Street - Rochester, New York 14614

 
